ARTHUR H. FORMAN a ae

at Yew DOCUMENT

FILED
98-20 Metropolitan Avenue ELECTRONICALLY FI
Forest Hills, New York 11375 DOC #:

eee
p: 12/20/2019
DATE FILE

 

Tel: 718-268-2616 Fax: 718-575-1600
e-Mail: ahf@ahforman.com

December 20, 2019

Hon. Analisa Torres

U.S. District Judge

Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Cindy Desir v. NYU Langone Medical System, et.al.
Case No. 19-CV-8144 (AT)(SLC)

Dear Judge Torres:

This office represents plaintiff Cindy Desir in the above referenced action alleging
violations of the Fair Labor Standards Act, 29 U.S. C. §§ 201, et seq. (“FLSA”) and the New
York Labor Law based on defendants alleged failure to pay plaintiff any wages while she
worked as a Pharmacy Tech Intern. (Dkt. 1). By order filed October 15, 2019 (Dkt. 17), the
action was referred to FLSA mediation, and on November 22, 2019 the mediation office
assigned a mediator.

Subsequently the mediator and parties scheduled mediation for 9:30 a.m. on February
11, 2020, in the court house. The parties respectfully request that the initial pre-trial conference,
scheduled for 10:40 a.m. on January 6, 2020 (Dkt. 7), be adjourned until mediation has
concluded.

This is the first application for an adjournment. Counsel for defendants, Lisa Savadjian,
joins in this request.

The parties thank you for your consideration of this matter.

Very truly yours,
/S/
Arthur H. Forman
AHF/ms

GRANTED. The initial pretrial conference scheduled for January
6, 2020 is ADJOURNED to February 20, 2020, at 11:40 a.m.
By February 13, 2020, the parties shall submit their joint letter
and proposed case management plan.

SO ORDERED. O;-

Dated: December 20, 2019 ANALISA TORRES
New York, New York United States District Judge

 
